Citation Nr: 0305464	
Decision Date: 03/24/03    Archive Date: 04/03/03	

DOCKET NO.  02-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant is shown to have had service as an enlisted man 
with the New Philippine Scouts under Public Law 190, 79th 
Congress, from May 24, 1946, to February 10, 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the VA Regional Office (RO) in Manila, 
Philippines, which denied entitlement to nonservice-connected 
pension benefits.  The RO pointed out that although the 
appellant applied for VA benefits on a standard form which 
might include claims for VA compensation and pension, the 
veteran claimed no disability attributable to service.  With 
no claim or report of disability, the claim was construed as 
one for nonservice-connected pension.  The case is now ready 
for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The appellant had active service as an enlisted man with 
the New Philippine Scouts from May 24, 1946, to February 10, 
1949, but did not have service as a member of the Army of the 
United States or the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Army Forces.  


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements for entitlement to nonservice-connected VA 
pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1502, 1521, 
1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3., 3.6, 3.8, 3.9, 
3.203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing these liberalizing 
legislation are in effect during the pendency of the 
appellant's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA provides that VA will make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims and requires VA to notify 
claimants and representatives of the evidence necessary to 
substantiate claims. 

A review of the claims folder reveals that the RO informed 
the appellant of the applicable laws and regulations 
governing entitlement to his claim for nonservice-connected 
pension benefits in correspondence posted to the appellant in 
March 2002 and in a statement of the case posted in June 
2002.  Medical records were also submitted and collected.  
The appellant was informed that the essential basis for 
denial of his claim was that he lacked requisite qualifying 
service with the Army of the United States or the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

As such, the appellant has been afforded a full explanation 
of the legal criteria governing the outcome of his claim, and 
of the evidentiary showing necessary to demonstrate basic 
eligibility for pension benefits, to include recognized 
service, what information and evidence he was responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further finds 
that the appellant has not identified any pertinent evidence 
that is not of record.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in cases where it is the law, and not the 
underlying facts or development of the facts, that are 
dispositive in the case, VCAA can have no effect on the 
appeal.  See Manning v. Principi, No. 98-572 (U.S. Vet. App. 
Dec. 19, 2002).  

The law authorizes the payment of VA nonservice-connected 
disability pension to a "veteran" of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  The term "veteran" 
means a person who served in the active military, naval or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, pursuant to the Military Order of the 
President dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander-In-Chief, Southwest Pacific area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purpose of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified 
benefits authorized as contracts of National Service Life 
Insurance.  These specified benefits do not include 
nonservice-connected pension benefits authorized by Chapter 
15, Title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).  

Service in the New Philippine Scouts under Section 14 of 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance, 
compensation for service-connected disability or death, and 
dependency or indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.8.  This paragraph does not apply to officers 
who were commissioned in connection with the administration 
of Public Law 190.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8. 

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 to June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original certificate of 
discharge, without verification from the appropriate service 
department under the following conditions:  (1) The evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  

Analysis:  In this case, the appellant's initial application 
for pension, filed in February 2002, alleged service with the 
Philippine Scouts from May 24, 1946, through February 10, 
1949.  The document in the claims file that reflects that the 
RO contacted the Department of the Army also shows that the 
veteran was a Philippine Scout.  While the RO indicated in 
the Statement of the Case that the veteran was a New 
Philippine Scout, in either case, the Board finds that the 
appellant's military service as an enlisted man renders him 
ineligible as a matter of law for VA nonservice-connected 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  

As the Department of the Army has certified that the 
appellant did not have qualifying service, VA is bound by 
that determination and is prohibited by its regulations from 
finding that he served in the Philippine Commonwealth Army or 
had recognized guerrilla service.  As the appellant did not 
have qualifying service, his appeal for basic eligibility to 
VA nonservice-connected pension benefits must be denied due 
to the absence of legal merit.  Sabonis, supra; 38 C.F.R. § 
3.1(y)(1). 


ORDER

Entitlement to basic eligibility for VA nonservice-connected 
pension benefits is denied. 



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


